Title: Thomas Jefferson to James Sloan, 21 July [1818]
From: Jefferson, Thomas
To: Sloan, James


          
            Dear Sir
            Monticello 
				  July 21.
          
          Your favor of July 4. arrived here during a visit to a distant and occasional residence of mine. the request it contained would have been literally and cordially complied with had it been permitted by the law I have been obliged to lay down for my own government in such cases. on my retirement from the government my the intimate friendship between my successor & myself naturally induced a general supposition that applications for office thro’ myself would be favorably recieved. this drew on me such a mass of applications for recommendation, as employed fully half my time, and kept me eternally in the attitude of a supplicant at the feet of the government: and obliged me to come to a determination to withdraw from those offices with rigor, and with rigor I have observed the resolution, because a departure from it in a single instance would disarm me of it’s protection in every one. the President is daily & hourly expected at his seat adjoining me, being known to be on the road. I shall certainly see him the day after his arrival. this will give me opportunities of conversation when I will with great pleasure draw it incidentally in some way towards yourself and express to him the sentiments which I think myself justified in entertaining with respect to yourself. and if these can have the effect of favoring your wishes present or future it will be a circumstance of gratification to me   in the mean time be assured of my great esteem & respect
          Th: Jefferson
        